DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4, 6-13, 15-17, 19, 20, 23-26, 28, 29, 31, 33-44 and 46-52 are pending in the instant invention.  According to the Amendments to the Claims, filed November 30, 2021, claims 1, 17, 33 and 37-41 were amended and claims 5, 14, 18, 21, 22, 27, 30, 32, 45 and 53 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/841,676, filed May 1, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on November 30, 2021, is acknowledged: a) Group I - claims 1-4, 6-13, 15-17, 19, 20, 23-26, 28, 29, 31 and 33-44; and b) substituted heterocycle of Formula (I) - p. 143, Example 11.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 2, 2021.

	Likewise, the inventor or joint inventor should further note that this invention contains claims 46-52, drawn to nonelected inventions, without traverse, in the reply filed on November 30, 2021.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 30, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-4, 6-13, 15-17, 19, 20, 23-26, 28, 29, 31 and 33-44 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	Ring A is C6-10 aryl or a monocyclic or bicyclic 5-10 membered heteroaryl, wherein the monocyclic or bicyclic 5-10 membered heteroaryl has 1, 2, 3, or 4 ring heteroatoms independently selected from the group consisting of N, O, and S; or

	Ring A is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
	wherein Ring B is phenyl or a 5- or 6-membered heteroaryl, wherein the 5- or 6-membered heteroaryl has 1, 2, or 3 ring heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein Ring B” is a C5-7 cycloalkyl or a 4- to 7-membered heterocycloalkyl, wherein the 4- to 7-membered heterocycloalkyl has 1, 2 or 3 ring heteroatoms independently selected from the group consisting of N, O, and S, and further wherein 1 or 2 ring carbon atoms of the C5-7 cycloalkyl or 1 or 2 ring carbon atoms or ring heteroatoms of the 4- to 7-membered heterocycloalkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of =O and =S;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;
	R1 is H, D, halo, CN, NO2, BRj1Rk1, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe1)Rb1, C(NRe1)NRc1Rd1, C(O)Rb1, C(O)NRc1Rd1, C(O)NRc1ORa1, C(O)ORa1, NHORa1, NRc1Rd1, NRc1C(NRe1)Rb1, NRc1C(NRe1)NRc1Rd1, NRc1C(O)Rb1, NRc1C(O)NRc1Rd1, NRc1C(O)ORa1, NRc1NRc1Rd1, NRc1S(O)Rb1, NRc1S(O)NRc1Rd1, NRc1S(O)(NRe1)Rb1, NRc1S(O)2Rb1, NRc1S(O)2NRc1Rd1, ORa1, OC(O)Rb1, OC(O)NRc1Rd1, OP(O)(ORh1)(ORi1), OS(O)(NRe1)Rb1, OS(O)2Rb1, P(O)Rf1Rg1, P(O)(ORh1)(ORi1), SF5, SRa1, S(O)Rb1, S(O)NRc1Rd1, S(O)(NRe1)Rb1, S(O)2Rb1, S(O)2NRc1Rd1, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1A substituents;
	Ra1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1A substituents;
	Rb1 is C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1A substituents;
	each Rc1 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R1A substituents;
	Rd1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1A substituents; or
	Rc1 and Rd1, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl, wherein the 4- to 10-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 independently selected R1A substituents;
	Re1 is H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rf1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rg1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rh1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Ri1 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rj1 is OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	Rk1 is OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	Rj1 and Rk1, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein the 5- or 6-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R1A is independently D, halo, CN, NO2, BRj11Rk11, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe11)Rb11, C(NRe11)NRc11Rd11, C(O)Rb11, C(O)NRc11Rd11, C(O)NRc11ORa1, C(O)ORa1, NHORa11, NRc11Rd11, NRc11C(NRe11)Rb11, NRc11C(NRe11)NRc11Rd11, NRc11C(O)Rb11, NRc11C(O)NRc11Rd11, NRc11C(O)ORa1, NRc11NRc11Rd11, NRc11S(O)Rb11, NRc11S(O)NRc11Rd11, NRc11S(O)(NRe11)Rb11, NRc11S(O)2Rb11, NRc11S(O)2NRc11Rd11, ORa11, OC(O)Rb11, OC(O)NRc11Rd11, OP(O)(ORh11)(ORi11), OS(O)(NRe11)Rb11, OS(O)2Rb11, P(O)Rf11Rg11, P(O)(ORh11)(ORi11), SF5, SRa11, S(O)Rb11, S(O)NRc11Rd11, S(O)(NRe11)Rb11, S(O)2Rb11, S(O)2NRc11Rd11, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1B substituents;

	each Ra11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R1B substituents;
	each Rb11 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R1B substituents;
	each Rc11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R1B substituents;
	each Rd11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R1B substituents; or
	each Rc11 and Rd11, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R1B substituents;
	each Re11 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri11 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj11 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk11 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj11 and Rk11, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R1B is independently D, halo, CN, NO2, BRj12Rk12, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe12)Rb12, C(NRe12)NRc12Rd12, C(O)Rb12, C(O)NRc12Rd12, C(O)NRc12ORa12, C(O)ORa12, NHORa12, NRc12Rd12, NRc12C(NRe12)Rb12, NRc12C(NRe12)NRc12Rd12, NRc12C(O)Rb12, NRc12C(O)NRc12Rd12, NRc12C(O)ORa12, NRc12NRc12Rd12, NRc12S(O)Rb12, NRc12S(O)NRc12Rd12, NRc12S(O)(NRe12)Rb12, NRc12S(O)2Rb12, NRc12S(O)2NRc12Rd12, ORa12, OC(O)Rb12, OC(O)NRc12Rd12, OP(O)(ORh12)(ORi12), OS(O)(NRe12)Rb12, OS(O)2Rb12, P(O)Rf12Rg12, P(O)(ORh12)(ORi12), SF5, SRa12, S(O)Rb12, S(O)NRc12Rd12, S(O)(NRe12)Rb12, S(O)2Rb12, S(O)2NRc12Rd12, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;

	each Ra12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rb12 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rc12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rd12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc12 and Rd12, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re12 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene- phenyl, C1-4 alkylene- 5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri12 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj12 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk12 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj12 and Rk12, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	R2 is H, D, halo, CN, NO2, BRj2Rk2, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe2)Rb2, C(NRe2)NRc2Rd2, C(O)Rb2, C(O)NRc2Rd2, C(O)NRc2ORa2, C(O)ORa2, NHORa2, NRc2Rd2, NRc2C(NRe2)Rb2, NRc2C(NRe2)NRc2Rd2, NRc2C(O)Rb2, NRc2C(O)NRc2Rd2, NRc2C(O)ORa2, NRc2NRc2Rd2, NRc2S(O)Rb2, NRc2S(O)NRc2Rd2, NRc2S(O)(NRe2)Rb2, NRc2S(O)2Rb2, NRc2S(O)2NRc2Rd2, ORa2, OC(O)Rb2, OC(O)NRc2Rd2, OP(O)(ORh2)(ORi1), OS(O)(NRe2)Rb2, OS(O)2Rb2, P(O)Rf2Rg2, P(O)(ORh2)(ORi1), SF5, SRa2, S(O)Rb2, S(O)NRc2Rd2, S(O)(NRe2)Rb2, S(O)2Rb2, S(O)2NRc2Rd2, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2A substituents;
	R2x is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe2)Rb2, C(NRe2)NRc2Rd2, C(O)Rb2, C(O)NRc2Rd2, C(O)NRc2ORa2, C(O)ORa2, S(O)2Rb2, S(O)2NRc2Rd2, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2A substituents;
	Ra2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2A substituents;
	Rb2 is C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2A substituents;
	each Rc2 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R2A substituents;
	Rd2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2A substituents; or
	Rc2 and Rd2, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl, wherein the 4- to 10-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 independently selected R2A substituents;
	Re2 is H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rf2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rg2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rh2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Ri2 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	Rj2 is OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	Rk2 is OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	Rj2 and Rk2, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein the 5- or 6-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R2A is independently D, halo, CN, NO2, BRj21Rk21, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe21)Rb21, C(NRe21)NRc21Rd21, C(O)Rb21, C(O)NRc21Rd21, C(O)NRc21ORa21, C(O)ORa21, NHORa21, NRc21Rd21, NRc21C(NRe21)Rb21, NRc21C(NRe21)NRc21Rd21, NRc21C(O)Rb21, NRc21C(O)NRc21Rd21, NRc21C(O)ORa21, NRc21NRc21Rd21, NRc21S(O)Rb21, NRc21S(O)NRc21Rd21, NRc21S(O)(NRe21)Rb21, NRc21S(O)2Rb21, NRc21S(O)2NRc21Rd21, ORa21, OC(O)Rb21, OC(O)NRc21Rd21, OP(O)(ORh21)(ORi21), OS(O)(NRe21)Rb21, OS(O)2Rb21, P(O)Rf21Rg21, P(O)(ORh21)(ORi21), SF5, SRa21, S(O)Rb21, S(O)NRc21Rd21, S(O)(NRe21)Rb21, S(O)2Rb21, S(O)2NRc21Rd21, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R2B substituents;
	each Ra21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R2B substituents;
	each Rb21 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R2B substituents;
	each Rc21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R2B substituents;
	each Rd21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R2B substituents; or
	each Rc21 and Rd21, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R2B substituents;
	each Re21 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;

	each Rf21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri21 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj21 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk21 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj21 and Rk21, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R2B is independently D, halo, CN, NO2, BRj22Rk22, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe22)Rb22, C(NRe22)NRc22Rd22, C(O)Rb22, C(O)NRc22Rd22, C(O)NRc22ORa22, C(O)ORa22, NHORa22, NRc22Rd22, NRc22C(NRe22)Rb22, NRc22C(NRe22)NRc22Rd22, NRc22C(O)Rb22, NRc22C(O)NRc22Rd22, NRc22C(O)ORa22, NRc22NRc22Rd22, NRc22S(O)Rb22, NRc22S(O)NRc22Rd22, NRc22S(O)(NRe22)Rb22, NRc22S(O)2Rb22, NRc22S(O)2NRc22Rd22, ORa22, OC(O)Rb22, OC(O)NRc22Rd22, OP(O)(ORh22)(ORi22), OS(O)(NRe22)Rb22, OS(O)2Rb22, P(O)Rf22Rg22, P(O)(ORh22)(ORi22), SF5, SRa22, S(O)Rb22, S(O)NRc22Rd22, S(O)(NRe22)Rb22, S(O)2Rb22, S(O)2NRc22Rd22, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Ra22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rb22 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rc22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rd22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc22 and Rd22, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re22 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;

	each Rg22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri22 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj22 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk22 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj22 and Rk22, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	R3 is H, D, halo, CN, C1-4 alkyl, C1-4 haloalkyl, C2-4 alkenyl, C2-4 alkynyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 alkyl, or C3-4 cycloalkyl;
	R4 is H, D, halo, CN, C1-4 alkyl, C1-4 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C2-4 alkenyl, C2-4 alkynyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, or C3-4 cycloalkyl;
	R4z is H, D, halo, CN, C1-4 alkyl, C1-4 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C2-4 alkenyl, C2-4 alkynyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, or C3-4 cycloalkyl;
	R5 is H, D, halo, CN, C1-4 alkyl, C1-4 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C2-4 alkenyl, C2-4 alkynyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, or C3-4 cycloalkyl;
	R5z is H, D, halo, CN, C1-4 alkyl, C1-4 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C2-4 alkenyl, C2-4 alkynyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, or C3-4 cycloalkyl; or
	R4 and R5, together with the carbon atom to which they are attached, form a C3-7 cycloalkyl or 4- to 7-membered heterocycloalkyl, wherein the C3-7 cycloalkyl or 4- to 7-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of D, halo, CN, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, and OC1-3 haloalkyl; or
	R4z and R5z, together with the carbon atom to which they are attached, form a C3-7 cycloalkyl or 4- to 7-membered heterocycloalkyl, wherein the C3-7 cycloalkyl or 4- to 7-membered heterocycloalkyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of D, halo, CN, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, and OC1-3 haloalkyl;

	each R8 is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe8)Rb8, C(NRe8)NRc8Rd8, C(O)Rb8, C(O)NRc8Rd8, C(O)NRc8ORa8, C(O)ORa8, NHORa8, NRc8Rd8, NRc8C(NRe8)Rb8, NRc8C(NRe8)NRc8Rd8, NRc8C(O)Rb8, NRc8C(O)NRc8Rd8, NRc8C(O)ORa8, NRc8NRc8Rd8, NRc8S(O)Rb8, NRc8S(O)NRc8Rd8, NRc8S(O)(NRe8)Rb8, NRc8S(O)2Rb8, NRc8S(O)2NRc8Rd8, ORa8, OC(O)Rb8, OC(O)NRc8Rd8, OP(O)(ORh8)(ORi8), OS(O)(NRe8)Rb8, OS(O)2Rb8, P(O)Rf8Rg8, P(O)(ORh8)(ORi8), SF5, SRa8, S(O)Rb8, S(O)NRc8Rd8, S(O)(NRe8)Rb8, S(O)2Rb8, S(O)2NRc8Rd8, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Ra8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rb8 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rc8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rd8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc8 and Rd8, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re8 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri8 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each R8” is independently H, D, halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkyl-CN, C1-3 alkyl-OH, C1-3 alkyl-OC1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl;
	RA is NR9R10 or R11;
	R9 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	R10 is H, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, or C3-4 cycloalkyl;
	R11 is C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	each R9A is independently D, halo, CN, NO2, BRj9Rk9, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe9)Rb9, C(NRe9)NRc9Rd9, C(O)Rb9, C(O)NRc9Rd9, C(O)NRc9ORa9, C(O)ORa9, NHORa9, NRc9Rd9, NRc9C(NRe9)Rb9, NRc9C(NRe9)NRc9Rd9, NRc9C(O)Rb9, NRc9C(O)NRc9Rd9, NRc9C(O)ORa9, NRc9NRc9Rd9, NRc9S(O)Rb9, NRc9S(O)NRc9Rd9, NRc9S(O)(NRe9)Rb9, NRc9S(O)2Rb9, NRc9S(O)2NRc9Rd9, ORa9, OC(O)Rb9, OC(O)NRc9Rd9, OP(O)(ORh9)(ORi9), OS(O)(NRe9)Rb9, OS(O)2Rb9, P(O)Rf9Rg9, P(O)(ORh9)(ORi9), SF5, SRa9, S(O)Rb9, S(O)NRc9Rd9, S(O)(NRe9)Rb9, S(O)2Rb9, S(O)2NRc9Rd9, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Ra9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rb9 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rc9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rd9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents; or
	each Rc9 and Rd9, together with the nitrogen atom to which they are attached, independently forms a 4- to 10-membered heterocycloalkyl, wherein each 4- to 10-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R9B substituents;
	each Re9 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;

	each Ri9 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-10 cycloalkyl, C1-4 alkylene-4- to 10-membered heterocycloalkyl, C1-4 alkylene-6- to 10-membered aryl, C1-4 alkylene-5- to 10-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj9 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk9 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj9 and Rk9, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R9B is independently D, halo, CN, NO2, BRj91Rk91, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C(NRe91)Rb91, C(NRe91)NRc91Rd91, C(O)Rb91, C(O)NRc91Rd91, C(O)NRc91ORa91, C(O)ORa91, NHORa91, NRc91Rd91, NRc91C(NRe91)Rb91, NRc91C(NRe91)NRc91Rd91, NRc91C(O)Rb91, NRc91C(O)NRc91Rd91, NRc91C(O)ORa91, NRc91NRc91Rd91, NRc91S(O)Rb91, NRc91S(O)NRc91Rd91, NRc91S(O)(NRe91)Rb91, NRc91S(O)2Rb91, NRc91S(O)2NRc91Rd91, ORa91, OC(O)Rb91, OC(O)NRc91Rd91, OP(O)(ORh91)(ORi91), OS(O)(NRe91)Rb91, OS(O)2Rb91, P(O)Rf91Rg91, P(O)(ORh91)(ORi91), SF5, SRa91, S(O)Rb91, S(O)NRc91Rd91, S(O)(NRe91)Rb91, S(O)2Rb91, S(O)2NRc91Rd91, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Ra91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rb91 is independently C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;

	each Rc91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents;
	each Rd91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc91 and Rd91, together with the nitrogen atom to which they are attached, independently forms a 4- to 7-membered heterocycloalkyl, wherein each 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re91 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene- phenyl, C1-4 alkylene- 5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri91 is independently H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj91 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk91 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj91 and Rk91, together with the boron atom to which they are attached, independently forms a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each RG is independently halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylene-CN, C1-3 alkylene-OH, C1-3 alkylene-OC1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, OC(O)N(C1-3 alkyl)2, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl;
	m is 0, 1, 2, 3, or 4; and
	n is 0, 1, or 2.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R1A substituents.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is H, halo, C1-6 alkyl, or C1-6 haloalkyl, wherein the C1-6 alkyl or C1-6 haloalkyl is optionally substituted by 1, 2, or 3 independently selected R1A substituents.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is H or C1-6 alkyl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein R2 is H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R2A substituents.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein R2 is H, halo, C1-6 alkyl, or C1-6 haloalkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein R2 is H or C1-6 alkyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein R2x is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R2A substituents.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein R2x is H, C1-6 alkyl, or C1-6 haloalkyl.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein R2x is H or C1-6 alkyl.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the claim is dependent upon a rejected base claim.  Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R4 is H;
R4z is H;
R5 is H; and
R5z is H.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring A is phenyl.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

each R8 is independently H or F; and
each R8” is independently H or F.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein R9 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein R9 is H, C1-6 alkyl, C1-6 haloalkyl, or C1-4 alkylene-4- to 7-membered heterocycloalkyl, wherein the C1-6 alkyl, C1-6 haloalkyl, or C1-4 alkylene-4- to 7-membered heterocycloalkyl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 24, or a pharmaceutically acceptable salt thereof, wherein R10 is H or CH3.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Ring A is phenyl;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
:

	R1 is H, halo, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R1A substituents;
	each R1A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc11Rd11, ORa11, or C3-7 cycloalkyl;
	each Ra11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	R2 is H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R2A substituents;
	R2x is H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R2A substituents;
	each R2A is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, NRc21Rd21, ORa21, or C3-7 cycloalkyl;
	each Ra21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	R3 is H or halo;
	R4 is H or CH3;
	R4z is H or CH3;
	R5 is H or CH3;
	R5z is H or CH3;
	each R8” is independently H, halo, CN, C1-3 alkyl, C1-3 haloalkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, or OC1-3 haloalkyl;
	RA is NR9R10 or R11;
	R9 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	R10 is H or C1-3 alkyl;

	R11 is C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	each R9A is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb9, C(O)NRc9Rd9, C(O)ORa9, NRc9Rd9, NRc9C(O)Rb9, NRc9C(O)NRc9Rd9, NRc9C(O)ORa9, NRc9S(O)2Rb9, NRc9S(O)2NRc9Rd9, ORa9, OC(O)Rb9, OC(O)NRc9Rd9, SRa9, S(O)2Rb9, or S(O)2NRc9Rd9, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Ra9 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rb9 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rc9 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each Rd9 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted by 1, 2, 3, or 4 independently selected R9B substituents;
	each R9B is independently D, halo, CN, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, OC1-3 alkyl, or OC1-3 haloalkyl; and
	n is 0.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Ring A is phenyl;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;


	R1 is H, halo, C1-6 alkyl, or C1-6 haloalkyl, wherein the C1-6 alkyl or C1-6 haloalkyl is optionally substituted by 1, 2, or 3 independently selected R1A substituents;
	each R1A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc11Rd11, or ORa11;
	each Ra11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd11 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	R2 is H, halo, CN, C1-6 alkyl, or C1-6 haloalkyl, wherein the C1-6 alkyl or C1-6 haloalkyl is optionally substituted by 1, 2, or 3 independently selected R2A substituents;
	R2x is H, C1-6 alkyl, or C1-6 haloalkyl, wherein the C1-6 alkyl or C1-6 haloalkyl is optionally substituted by 1, 2, or 3 independently selected R2A substituents;
	each R2A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc21Rd21, or ORa21;
	each Ra21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd21 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	R3 is H;
	R4 is H;
	R4z is H;
	R5 is H;
	R5z is H;
	each R8” is independently H or halo;
	RA is NR9R10 or R11;
	R9 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	R10 is H or C1-3 alkyl;
	R11 is C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-C3-7 cycloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, C1-4 alkylene-phenyl, C1-4 alkylene-5- or 6-membered heteroaryl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	each R9A is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb9, C(O)NRc9Rd9, C(O)ORa9, NRc9Rd9, NRc9C(O)Rb9, NRc9S(O)2Rb9, ORa9, OC(O)Rb9, OC(O)NRc9Rd9, S(O)2Rb9, or S(O)2NRc9Rd9;
	each Ra9 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc9 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd9 is independently H, C1-6 alkyl, or C1-6 haloalkyl; and
	n is 0.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	Ring A is phenyl;

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	R1 is H, halo, C1-6 alkyl, or C1-6 haloalkyl;
	R2 is H, halo, C1-6 alkyl, or C1-6 haloalkyl;
	R2x is H, C1-6 alkyl, or C1-6 haloalkyl;
	R3 is H;
	R4 is H;
	R4z is H;
	R5 is H;
	R5z is H;
	each R8” is independently H or halo;
	RA is NR9R10 or R11;
	R9 is H, C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, or C3-6 cycloalkyl, wherein the C1-6 alkyl, C1-6 haloalkyl, C1-4 alkylene-4- to 7-membered heterocycloalkyl, or C3-6 cycloalkyl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	R10 is H or CH3;
	R11 is C1-6 alkyl, C1-6 haloalkyl, or C3-6 cycloalkyl, wherein the C1-6 alkyl, C1-6 haloalkyl, or C3-6 cycloalkyl is optionally substituted by 1, 2, 3, or 4 independently selected R9A substituents;
	each R9A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc9Rd9, ORa9, or C3-4 cycloalkyl;
	each Ra9 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc9 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd9 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	m is 0 or 1; and
	n is 0.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, the claim is dependent upon an objected base claim.  Appropriate correction is required.

	Claims 38, 40 and 41 are independently objected to because of the following informalities: for clarity, the claims are dependent upon a rejected base claim.  Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 43 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,
and 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 44 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.


New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted heterocycles of the Formula (I)


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
	Claims 1-4, 10-13, 15, 16, 19, 20, 23-26, 28, 29, 31, 34, 35, 37, 39 and 44 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula (I), wherein the hetero-cyclic core is as shown to the right above, does not reasonably provide enablement for substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula (I), shown to the right, and the pharmacokinetic behavior of these substances as cyclin-dependent kinase 2 (CDK2) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited in the Non-Final Rejection, mailed on September 2, 2021, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/223558, as provided in the file and cited in the Non-Final Rejection, mailed on September 2, 2021, provides a synthesis of the instantly recited substituted heterocycles of the Formula (I) {Ye, et al. WO 20/223558, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 1-4, on pages 75-77 of the instant specification, and Ye, et al. in WO 20/223558, as provided in the file and cited in the Non-Final Rejection, mailed on September 2, 2021, whether the instantly recited substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above, are enabled.  Moreover, the following excerpt is taken from Dörwald, as provided in the file and cited in the Non-Final Rejection, mailed on September 2, 2021, which has relevance to the synthesis of substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula (I), wherein the heterocyclic core is as shown to the right above; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above.  The specification lacks working examples of substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heterocycle of the Formula (I), such as 4-((1,2-dimethyl-4,5-dihydro-1H-imidazo[4,5-h]quinazolin-8-yl)amino)-N-(3-(dimethylamino)propyl)-3-fluorobenzenesulfonamide, shown to the left above, is either synthetically feasible or possesses utility as a cyclin-dependent kinase 2 (CDK2) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heterocycles of the Formula (I), wherein the heterocyclic core is not as shown to the right above, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 16 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 16 recites the limitation, The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Y is N, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that according to claim 1, Y is N, with respect to the substituted heterocycles of the Formula (I).
	Likewise, the inventor or joint inventor should further note that since The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein Y is N, fails to specify a further limitation to the substituted heterocycles of the Formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted heterocycles of the Formula (I), as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Next, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed November 30, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624